Exhibit 99.1 NEWS RELEASE HECLA ANNOUNCES PRODUCTION DECISION AT SAN SEBASTIAN Open-pit mining expected to begin by year end FOR IMMEDIATE RELEASE September 16, 2015 COEUR D'ALENE, IDAHO Hecla Mining Company (NYSE:HL) today announced that it expects to begin production at its San Sebastian project in the State of Durango, Mexico, by the end of 2015. Economic Assumptions The following is a summary of high-level life of mine economic assumptions of surface mining operations, as outlined in the Preliminary Economic Assessment (PEA) by AMC Mining Consultants (Canada) Ltd., to be completed within 45 days of this announcement .1, 2 The numbers shown are subject to change that is not anticipated to be material. Unit Value Total Projected Mill Feed tons Mill Throughput tons per day Gold Grade oz/ton Silver Grade oz/ton Gold Recovery % 90.5% Silver Recovery % 85.5% Gold Produced (recovered) ounces Silver Produced (recovered) ounces Silver Equivalent Production ounces Capital (mining and milling) $ million Cash cost, after by-product credits, per silver ounce3 $/ounce Total After Tax Cash Flow (5% discount) $ million IRR % The PEA is preliminary in nature, and is based on a mineral resource estimate that includes inferred mineral resources (approximately 10% of projected production) that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves, and there is no certainty that the PEA will be realized. Mineral resources that are not mineral reserves do not have demonstrated economic viability. The final numbers for the PEA are still being generated but the Company is confident that any changes will not materially affect the potential viability of the project. 1 Results in this table assume $1,103/oz gold and $15.53/oz silver prices and a 12.5 Peso/Dollar exchange rate . Cash cost, after by-product credits, per silver ounce represents a non-GAAP measurement, and the most comparable GAAP measures are cost of sales and other direct production costs and depreciation, depletion and amortization. “San Sebastian’s high-grade near-surface material is projected to provide significant production, more than 8 million silver equivalent ounces, and cash flow over the next two years,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “Our approach at San Sebastian has been to minimize capital expenditures by using a mining contractor and renting a nearby mill, allowing Hecla to quickly generate exceptional returns in this low-price environment. This approach reflects our strategy of simultaneously growing and created value while protecting our balance sheet.” Velardeña Mill Hecla has secured the use of a Merrill-Crowe processing plant near Velardeña in the State of Durango, Mexico, as announced on July 15, 2015. Under the terms of the toll treatment arrangement, Hecla has the ability to usethe mill for 18 months, with the potential to extend for up to another 12 months. Located within 100 miles of San Sebastian, the mill was previously used by Hecla to process ore when it mined on the property from 2001 to 2005. The mill has been idle for several years and is currently being rehabilitated and updated. The filling of supervisory positions is underway. The owner of the mill is in the process of reactivating existing permits. Mining Technique The proposed mining technique focuses on shallow, near-surface pits on the East Francine, Middle and North veins, targeting high-grade material. The pits are expected to be small, extending to a maximum of about 270 feet in depth. Near-surface material is weathered, and should be easily excavated. Drill and blast techniques are contemplated for deeper material. The Company intends to use a contractor for mining operations, and the RFP process is progressing well. In-Fill and Exploration Drilling Program The PEA does not include results of the recent in-fill and exploration drilling program conducted on the East Francine, Middle and North veins. The program has had considerable success in extending the veins, increasing the thickness, and confirming the high-grade nature of the material, as announced on August 6, 2015. 2 Previous Mining History The San Sebastian property is located in the state of Durango in the heart of the Mexican silver belt and contains a series of precious and base metal-bearing epithermal veins. From 2001 to 2005, Hecla produced 545,476 tons of ore containing 177,541 ounces of gold and 11.6 Moz of silver from the Francine Vein with an average grade of 0.32 oz/ton gold and 22.5 oz/ton silver, making it one of the highest-grade producers in Mexico at the time. About Hecla Hecla Mining Company (
